            Case 4:20-cv-00335-SHR Document 4-2 Filed 08/06/20 Page 1 of 6


 1
     Brent P. Ray (pro hac vice forthcoming)
 2
     Andrew J. Chinsky (pro hac vice forthcoming)
     KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
 3   Chicago, Illinois 60654
     T: +1 312 995 6333
 4   F: +1 312 995 6330
     Email: bray@kslaw.com
 5          achinsky@kslaw.com
 6 Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
 7 PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
 8 Phoenix, AZ 85012-2788
     T: +1 602 351 8085
 9 F: +1 602 648 7085
   Email: dbarr@perkinscoie.com
10        jhowe@perkinscoie.com

11 Counsel for Plaintiffs and the Class

12
                                UNITED STATES DISTRICT COURT
13                                      DISTRICT OF ARIZONA
14   D.H., by and through his mother, Janice   )
     Hennessy-Waller; and John Doe, by his     )
15   guardian and next friend, Susan Doe, on   )    No.
     behalf of themselves and all others       )
16   similarly situated,                       )    DECLARATION OF MISCHA
                                               )    COHEN PECK, PHD IN
17                        Plaintiffs,          )    SUPPORT OF PLAINTIFFS’
                                               )    MOTION FOR PRELIMINARY
18          vs.                                )    INJUNCTION AND JOHN
                                               )    DOE’S MOTION TO PROCEED
19   Jami Snyder, Director of the Arizona      )    UNDER A PSEUDONYM
     Health Care Cost Containment System,      )
20   in her official capacity,                 )
                                               )
21                        Defendant.           )
                                               )
22

23

24

25

26

27

28
             Case 4:20-cv-00335-SHR Document 4-2 Filed 08/06/20 Page 2 of 6




 1
            I, Dr. Mischa Cohen Peck, hereby declare as follows:
 2
            1.     I am a licensed clinical social worker and psychotherapist based in Phoenix,
 3
     Arizona, and am currently treating John Doe, a plaintiff in the above-titled action.
 4
            2.     I make this declaration in support of Plaintiffs’ Motion for Preliminary Injunction.
 5
            Education and Experience
 6
            3.     I have more than 25 years of experience teaching and practicing as a clinical
 7
     therapist.
 8
            4.     I received a Master of Social Work from the University of Southern California, Los
 9
     Angeles, in 1993, and obtained a PhD in Social Welfare from the University of Washington,
10
     Seattle, in 2003.
11
            5.     Since that time, I have served in several academic positions including as an
12
     Assistant Professor in the School of Social Work at San José State University in California, and
13
     as a Lecturer and Visiting Professor at the School of Social Work at Arizona State University. I
14
     currently serve as an Adjunct Assistant Professor for the Smith College for Social Work in
15
     Northampton, MA.
16
            6.     However, I am primarily a licensed clinical therapist. For the past 11 of my 25
17
     years of practice, I have specialized in work with individuals on issues regarding sexuality, sexual
18
     orientation, and gender identity. This includes work with transgender people dealing with gender
19
     dysphoria; I provide mental health support through their transition, which is the process of
20
     bringing their lives into closer alignment with their gender identity. I treat transgender patients
21
     who range in age from 9 years to approximately 75 years of age. Roughly a third of my
22
     transgender patients are less than18 years of age.
23
            7.     I also have been a member of the World Professional Association of Transgender
24
     Health (WPATH) since 2015.
25
            Assessment of John Doe
26
            8.     The assessment and opinions presented herein are based on my work with John
27
     Doe as a patient. I first saw John on March 14, 2020, and, since then, have seen John
28
            DECLARATION OF MISCHA COHEN PECK, PHD IN SUPPORT OF PLAINTIFFS’ MOTION FOR
           PRELIMINARY INJUNCTION AND JOHN DOE’S MOTION TO PROCEED UNDER A PSEUDONYM
                                                     -1-
            Case 4:20-cv-00335-SHR Document 4-2 Filed 08/06/20 Page 3 of 6




 1 approximately every other week. During this time, my clinical work and John’s progress have

 2 been extensive and significant.

 3         9.     I understand that John is asking the Court to use this pseudonym to protect his
 4 identity and private health information from the public. I fully recommend and support John’s

 5 request to proceed using a pseudonym. During our sessions, John expressed a desire to keep both

 6 his transgender identity and the details of his transition private. John is concerned that being

 7 publicly identified with this lawsuit places his physical safety in school and around his

 8 community at risk because of the negative attitudes towards transgender people of his classmates
 9 and others.

10         10.    The potential of unwanted exposure would also heighten his anxiety, fear, and
11 shame. This could lead to an increase in depressive symptoms, an increased risk of self-harm,
12 and other negative consequences. Given John’s history of depression and self-harm, John is

13 particularly vulnerable to psychological harm if his identity is revealed to the public. John’s

14 concerns for his physical and mental well-being are justified and reasonable.

15         11.    John started seeing me to help him address the increasing psychological distress he
16 has experienced because of his gender dysphoria. John was diagnosed with gender dysphoria

17 prior to starting treatment with me. I have confirmed that diagnosis and, also, diagnosed him

18 with chronic post-traumatic stress disorder stemming from early-life attachment trauma. Those
19 co-occurring conditions exacerbate one another, making his mental health particularly fragile.

20         12.    Regarding John’s gender dysphoria, he reports a long history of feeling distress
21 related to his body, and that distress increased significantly with puberty, specifically when he

22 began developing feminine-appearing breasts. This distress became so intense that during the

23 6th grade he recalls many times crying himself to sleep due to gender-related distress. He

24 describes the experience of puberty as being detached from his body, as if his body was betraying

25 him while developing feminine-appearing secondary sex characteristics.

26         13.    Those feelings of distress, and those of shame, transformed into self-harming
27 behaviors, including cutting, burning, and food restriction. John also describes himself as having

28
            DECLARATION OF MISCHA COHEN PECK, PHD IN SUPPORT OF PLAINTIFFS’ MOTION FOR
           PRELIMINARY INJUNCTION AND JOHN DOE’S MOTION TO PROCEED UNDER A PSEUDONYM
                                                   -2-
            Case 4:20-cv-00335-SHR Document 4-2 Filed 08/06/20 Page 4 of 6




 1 difficulty sleeping, low motivation, anxiety, and fear. His distress, including periodic desire for

 2 self-harm, and his risk of depression, remains present today. He still cries himself to sleep 2-3

 3 times a week. He finds it impossible to ignore his chest and to feel comfortable with his chest.

 4 John also continues to experience suicidal ideation but denies any current plan and intent. These

 5 are all very common manifestations of gender dysphoria in transgender males.

 6         14.    Approximately three years ago, John began his transition and living consistent with
 7 his gender identity. For John, that has included using a male name—which is now his legal

 8 name—and corresponding pronouns, as well as starting a regimen of hormone-replacement
 9 therapy to further masculinize his appearance, including growing facial hair and deepening his

10 voice. Like most transgender males, John started binding his chest, typically using compressive

11 fabric, to flatten the appearance of his chest. In addition to binding, John wears baggy clothing
12 and curves his shoulders forward to further hide the contour of his chest.

13         15.    Such changes helped to reduce some symptoms of John’s gender dysphoria,
14 making it more manageable, but dysphoria continues to affect his ability to function in significant

15 ways. For example, binding provides important, but limited, relief from his chest dysphoria,

16 while also impeding physical movement and causing potential physical discomfort and irritation.

17 Wearing the binder makes it possible for him to leave the house, but John continues to experience

18 chronic distress at school and in social situations because of the fear that those around him will
19 see or notice the binder under his clothing. At night, when he removes the binder, the benefits

20 that John experiences from using a binder disappear as he, once again, must confront the

21 appearance of his chest, thereby aggravating his hatred of his body.

22         16.    John has achieved the maximum mental health benefit from hormone-replacement
23 therapy and binding. Without further treatment for his gender dysphoria—specifically surgical

24 treatment—he will not be able to progress further in his mental health treatment.

25         17.    Based on my professional experience working with transgender young people and
26 my assessment of John, he meets the criteria for a referral for male chest reconstruction surgery
27 under WPATH standards. He is fully adjusted to living as male and exhibits the psychological

28
            DECLARATION OF MISCHA COHEN PECK, PHD IN SUPPORT OF PLAINTIFFS’ MOTION FOR
           PRELIMINARY INJUNCTION AND JOHN DOE’S MOTION TO PROCEED UNDER A PSEUDONYM
                                                   -3-
            Case 4:20-cv-00335-SHR Document 4-2 Filed 08/06/20 Page 5 of 6




 1 maturity and thoughtfulness necessary to provide independent and informed consent to the

 2 procedure.

 3         18.    The mental health benefits of male chest reconstruction surgery are transformative.
 4 Prior to the surgery, my transgender male patients experience shame, self-hate, and self-doubt—

 5 the same emotions John struggles with. Those emotions significantly decrease—and for some

 6 patients entirely disappear—within days of the surgery.

 7         19.    Male chest reconstruction surgery will remove the major source of John’s gender
 8 dysphoria, alleviating the shame, dysphoria, and other negative emotions associated with his
 9 chest. The reduction or elimination of those negative emotions will also create emotional space

10 for positive emotions, including pride and self-acceptance, and give him greater capacity to

11 develop healthy coping mechanisms.
12         20.    Male chest reconstruction surgery is also likely to have a positive impact on John’s
13 PTSD. The confidence he will gain from the surgery will help him develop the close friendships

14 and intimate relationships that his early-attachment trauma hindered. Without the distress caused

15 by the gender dysphoria, John also will have greater emotional capacity to progress in his

16 treatment of the trauma underlying his PTSD.

17         21.    John’s need for surgery is immediate.        If John is unable to get male chest
18 reconstruction surgery, or even experiences any significant delay in getting the surgery, he will
19 be at significant risk of physical and emotional harm. John’s prolonged anxiety, depression, and

20 self-hate will continue, making his gender dysphoria and PTSD more intractable and harder to

21 treat. It will also be increasingly harder for John to resist the perceived psychological rewards of

22 self-harm, which can quickly become very dangerous when coupled with his suicidal ideation.

23         //
24         //
25         //
26         //
27         //
28
            DECLARATION OF MISCHA COHEN PECK, PHD IN SUPPORT OF PLAINTIFFS’ MOTION FOR
           PRELIMINARY INJUNCTION AND JOHN DOE’S MOTION TO PROCEED UNDER A PSEUDONYM
                                                    -4-
Case 4:20-cv-00335-SHR Document 4-2 Filed 08/06/20 Page 6 of 6
